       Case 3:17-cv-00101-RDM Document 407 Filed 01/24/20 Page 1 of 2




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

Consumer Financial Protection Bureau,

             Plaintiff,                         Case No. 3:17-CV-00101-RDM
                                                (Hon. Robert D. Mariani)
             v.

Navient Corporation, et al.,                    Electronically Filed

             Defendants.

                  JOINT STATUS REPORT
   PURSUANT TO PARAGRAPH 4 OF SPECIAL MASTER ORDER #63

      Pursuant to paragraph 4 of Special Master Order #63, the parties submit the

following joint status report:

   1. The parties propose a date of February 20, 2020 for the hearing on Plaintiff’s

      request to disqualify Dr. Ang. The parties propose that the location should

      be the JAMS office in Washington, D.C. If space at JAMS is not available,

      the parties will confer to determine an alternative.

   2. The parties consent to the Special Master’s retention of a law clerk on the

      request to disqualify Dr. Ang.
       Case 3:17-cv-00101-RDM Document 407 Filed 01/24/20 Page 2 of 2




Dated: January 24, 2020

Respectfully submitted,

Cara Petersen                               /s/ Daniel P. Kearney
Acting Enforcement Director                 Jonathan E. Paikin (DC 466445) (pro
                                            hac vice)
David Rubenstein                            Daniel P. Kearney (DC 977148) (pro
Deputy Enforcement Director                 hac vice)
                                            Karin Dryhurst (DC 1034290) (pro hac
Thomas Kim                                  vice)
Assistant Deputy Enforcement Director       Wilmer Cutler Pickering
                                              Hale and Dorr LLP
   /s/ Nicholas Jabbour                     1875 Pennsylvania Avenue, NW
Nicholas Jabbour, DC 500626                 Washington, DC 20006
(Nicholas.Jabbour@cfpb.gov; 202-435-        jonathan.paikin@wilmerhale.com
7508)                                       daniel.kearney@wilmerhale.com
Ebony Sunala Johnson, VA 76890              karin.dryhurst@wilmerhale.com
(Ebony.Johnson@cfpb.gov; 202-435-           Tel: 202-663-6000
7245)                                       Fax: 202-663-6363
Nicholas Lee, DC 1004186
(Nicholas.Lee@cfpb.gov; 202-435-7059)       Daniel T. Brier (PA 52348)
Manuel Arreaza, DC 1015283                  Myers Brier & Kelly, LLP
(Manuel.Arreaza@cfpb.gov; 202-435-          425 Spruce Street, Suite 200
7850)                                       Scranton, PA 18503
Andrea Matthews, MA 694538                  dbrier@mbklaw.com
(Andrea.Matthews@cfpb.gov; 202-435-         Tel: 570-342-6100
7591)                                       Fax: 570-342-6147
Jonathan Reischl, IL 6305260
(Jonathan.Reischl@cfpb.gov; 202-435-        Counsel for Navient Corporation,
9202)                                       Navient Solutions, LLC, and Pioneer
Enforcement Attorneys                       Credit Recovery, Inc.

1700 G Street NW
Washington, DC 20552
Fax: 202-435-9346

Attorneys for Plaintiff


                                        2
